Case 1:19-cv-01337-CFC-CJB Document 126 Filed 08/25/20 Page 1 of 10 PageID #: 5640




                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF DELAWARE


 FINANCIALAPPS, LLC,

                    Plaintiff,

             v.                               Civil Action No. 19-1337-CFC/CJB

 ENVESTNET,INC.and
 YODLEE, INC.,

                    Defendants.


                            MEMORANDUM ORDER

       Defendants have filed an objection to the Magistrate Judge's Report and

 Recommendation issued on July 6, 2020 (D.I. 109). D.I. 110. Defendants "object

 to Footnote 2 of the Report and Recommendation and request that [I] dismiss each

 of [Plaintiffs] claims with prejudice to the extent [those claims] are preempted by

 the Copyright Act." D.I. 110 at 4.

 The Report and Recommendation

       The Magistrate Judge addressed in his Report and Recommendation

 Defendants' motion to dismiss the Complaint's claim for copyright infringement

 (Count VI) and eight state law claims (Counts III through V, VII through X, and
Case 1:19-cv-01337-CFC-CJB Document 126 Filed 08/25/20 Page 2 of 10 PageID #: 5641




  XIV). D.I. 109 at 24. 1 The eight state law claims are for misappropriation of trade

  secrets in violation of the Delaware Uniform Trade Secrets Act (Count II), fraud

  (Count III), tortious interference with prospective business opportunities (Count

  IV), unfair competition (Count V), violation of the Delaware Deceptive Trade

  Practices Act (Count VII), violation of the Florida Deceptive and Unfair Trade

  Practices Act (Count VIII), violation of the Illinois Deceptive Trade Practices Act

  (Count IX), violation of the California Business and Professions Code (Count X),

  and unjust enrichment (Count XIV).

        Defendants argued in support of their motion that the copyright claim

  alleged in Count VI should be dismissed because Plaintiff failed to allege that it

  had a registered copyright. Defendants argued that the eight state law claims

  should be dismissed because they are preempted by§ 301(a) of the Copyright Act

 and by the Uniform Trade Secrets Act.



  1
   It is not clear from the Complaint that the copyright claim alleged in Count VI
 was brought under the Copyright Act codified in Title 17 of the United States
 Code. The Complaint alleges that this Court has federal question jurisdiction
 "because [Plaintiff] alleges a claim [in Count I] for violation of the federal Defend
 Trade Secrets Act of 2016, 18 U.S.C. § 1836." D.I. 2 ,r 25. It further alleges that
 the Court has "an independent basis for subject matter jurisdiction over this action
 pursuant to 28 U.S.C. § 1332 based on the diversity of citizenship of the parties
 and because the amount in dispute, excluding interests and costs, exceeds
 $75,000." Id. ,r 26. The Complaint does not describe the copyright claim in Count
 VI as federal; nor does it cite any provision of Title 17. The parties and the
 Magistrate Judge, however, treated Count VI as a federal copyright claim brought
 under Title 17, ·and I will follow their lead.
                                            2
Case 1:19-cv-01337-CFC-CJB Document 126 Filed 08/25/20 Page 3 of 10 PageID #: 5642




        Plaintiff did not respond to the merits of Defendants' argument that Count

  VI should be dismissed; instead, it requested that "[t]o the extent the Court

  dismisses Plaintiffs claim for copyright infringement, ... such dismissal be

  without prejudice to Plaintiffs right to amend and rep lead this Count." D.I. 22 at 3

  n.1. Accordingly, the Magistrate Judge recommended that I grant Defendants'

  motion with respect to Count VI and dismiss that count without prejudice. D.I.

  109 at 5 n.1.

        Before turning to the merits of Defendants' arguments about the remaining

  eight state law claims, the Magistrate Judge made this statement in footnote 2 of

  his Report:

                  [C]ertain of Defendants' points regarding this second
                  argument (i.e., the preemption argument) necessarily
                  contemplate that there is a claim for copyright
                  infringement in the case. As noted above, the Court is
                  recommending the dismissal of the copyright claim in
                  Count VI without prejudice. Despite this
                  [recommendation], the Court will below address
                  Defendants' arguments regarding copyright-related
                  preemption issues. It does so partly for sake of
                  completeness, as it is possible that there will be an
                  objection to the Court's recommendation of dismissal of
                  Count VI. It also does so because, as a practical matter,
                  it appears likely that Plaintiff will later amend its
                  pleading to re-add a copyright claim in a similar form to
                  Count VII; in that event, the Court's decision would also
                  provide helpful guidance for the parties in the future.


 D.I. 109 at 5 n.2 ( emphasis added).


                                              3
Case 1:19-cv-01337-CFC-CJB Document 126 Filed 08/25/20 Page 4 of 10 PageID #: 5643




        With respect to the state law claims, the Magistrate Judge found that

  Plaintiff "did not respond substantively" to Defendants' arguments that the claim

  alleged in Count IX was preempted by the Copyright Act. Accordingly, the

  Magistrate Judge concluded that "this claim has been abandoned by Plaintiff' and

  recommended that I dismiss Count IX with prejudice. Id. at 22. The Magistrate

  Judge determined that none of the other state law claims were preempted by the

  Copyright Act and recommended that I deny Defendant's motion insofar as it

  sought dismissal of Counts III, IV, V, VII, VIII, X, and XIV. Id. at 15, 18, 19, 24.

  Defendants' Objection to Footnote 2

        Defendants object to the Magistrate Judge's statement in footnote 2 of the

  Report and Recommendation that their preemption arguments "necessarily

  contemplate that there is a claim for copyright infringement in the case." Because

 this statement could fairly be read to say that preemption exists under§ 30l(a)

  only if a party has pleaded a federal copyright claim, I will not adopt it.

        Section 106 of the Copyright Act confers on the owner of a copyrighted

 work the exclusive rights to reproduce, adapt, publish, perform, and display the

 work. 17 U.S.C. § 106. Section 301(a) of the Act provides in relevant part that

               all legal or equitable rights that are equivalent to any of the
               exclusive rights within the general scope of copyright as
               specified by section 106 in works of authorship that are
               fixed in a tangible medium of expression and come within
               the subject matter of copyright as specified by sections 102
               and 103 ... are governed exclusively by this title.
                                             4
Case 1:19-cv-01337-CFC-CJB Document 126 Filed 08/25/20 Page 5 of 10 PageID #: 5644




  17 U.S.C. § 301(a). As the Supreme Court has held, the "express objective" of§

  301(a) is to "creat[e] national, uniform copyright law by broadly pre-empting state

  statutory and common-law copyright regulation." Cmty. for Creative Non-

  Violence v. Reid, 490 U.S. 730, 740 (1989) (citing 17 U.S.C. § 301(a)).

        Limiting application of§ 301(a) to cases where a plaintiff pleaded a federal

  copyright infringement claim under § 106 would defeat the very purpose of§

  301(a). Such a rule would allow a plaintiff to plead only a common law copyright

  claim and thereby avoid§ 301(a)'s mandate that copyright claims be exclusively

  governed by the Copyright Act. Accordingly, I will sustain Defendants' objection

  to Footnote 2.

  Defendants' Request to Dismiss Plaintiff's
  "Partially Preempted" Claims with Prejudice

        According to Defendants, "the Magistrate Judge found that Counts 4, 5, 6, 8,

  10, and 14 would be partially preempted." D.I. 110 at 1. Defendants argue that§

  301 (a) "preempts each of [Plaintiffs] state law claims to the extent th[ ose]

  [claims] rely on allegations that fall within the scope of copyright" and that

 "[a]ccordingly, ... [I] should dismiss [Plaintiffs] preempted claims-in whole or

  in part-with prejudice and without regard to the presence of an infringement

  claim." Id. at 4. I reject this argument for two reasons.




                                             5
Case 1:19-cv-01337-CFC-CJB Document 126 Filed 08/25/20 Page 6 of 10 PageID #: 5645




        First, the factual premise of the argument is incorrect. The Magistrate Judge

  did not find that Counts IV, V, VI, VIII, X, and XIV would be partially

  preempted. 2 For starters, Count VI is a federal claim for copyright infringement,

  which is obviously not subject to preemption and which the Magistrate Judge

  recommended I dismiss for failure to allege a registered copyright. With respect to

  the other Counts in question, it is fair to say that dicta in the Report and

  Recommendation could be read to suggest that the Magistrate Judge believed that

  certain/acts alleged in support of the claims in those Counts essentially amounted

  to allegations of copyright infringement; but the Magistrate Judge expressly

  concluded that the claims themselves were not preempted by the Copyright Act.

        With respect to Count IV, the tortious interference claim, the Magistrate

  Judge found that the Complaint "listed" four "examples of [tortious interference

  with prospective business opportunities] conduct." D .I. 109 at 18. In the

  Magistrate Judge's view, Defendants' arguments that three of these four

 "allegations essentially amount" to copyright infringement "appear [to be] well-



  2
   It is t1ue that the Magistrate Judge stated in dicta that "[t]o the extent [Count IX]
 was not [abandoned]," he "agree[d] with Defendants that (for the reasons they
 articulated) the claim [alleged in that count] is preempted." D.I. 110 at 22. But
 this advisory opinion was not necessary to the Report and Recommendation, and
 the Magistrate Judge's recommendation that Count IX be dismissed with prejudice
 based on Plaintiffs abandonment of the claim has not been challenged. I will
 adopt the Magistrate Judge's recommendation to dismiss Count IX but will not
 adopt the advisory opinion that Count IX is preempted.
                                             6
Case 1:19-cv-01337-CFC-CJB Document 126 Filed 08/25/20 Page 7 of 10 PageID #: 5646




  founded." Id. ( emphasis added). The Magistrate found, however, that the fourth

  allegation "ma[ d]e out a claim for tortious interference" and, therefore, "the claim

  [i.e. Count IV] should survive." Id. (emphasis added).

        Consistent with the parties' briefing, the Magistrate Judge treated the unfair

  competition and deceptive trade practices claims alleged in Counts V, VII, VIII,

  and X in unison. The Magistrate found that these counts were based on factual

  allegations set forth in 10 bullet points in the Complaint and that "[t]hese claims

  should survive at this stage, as at least five of these 10 bullet points describe

  conduct that does not appear to be preempted by the Copyright Act ... [and]

  because the essence of those [five] bullet points is not that Defendants stole

  copyrighted material." Id. at 19-20 (emphasis added). The Magistrate Judge

  concluded that "[f]or these reasons," the four claims alleged in Counts V, VII,

  VIII, and X "are not preempted by the Copyright Act." Id.

        With respect to the last count in question, the Magistrate Judge found that

 "Plaintiffs' unjust enrichment claim in Count XIV alleges that Defendants have

  been unjustly enriched in three forms"-i.e., three sets of factual allegations that

  each describe a way in which Defendants were unjustly enriched. The Magistrate

 Judge further found that because Defendants "did not mention or cite" two of the

 alleged "forms," they "forfeited the argument that reference to these two alleged

 forms of enrichment are not sufficient to state a claim." Id. at 23. Based on these


                                             7
Case 1:19-cv-01337-CFC-CJB Document 126 Filed 08/25/20 Page 8 of 10 PageID #: 5647




  findings, the Magistrate Judge recommended that I deny Defendants' motion to

  dismiss the single claim of unjust enrichment alleged in Count XIV. D.I. 109 at

  24. 3

          Second, Defendants' contention that§ 301(a) preempts state law claims to

  the extent those claims "rely on allegations that fall within the scope of copyright"

  is incorrect. A state law claim is preempted under § 301 (a) only if it asserts a right

  that is "the equivalent" of one of the exclusive rights of reproduction, adaptation,

 publication, performance, and display afforded by § 106. In Dun & Bradstreet

 Software Services, Inc. v. Grace Consulting, Inc., 307 F.3d 197, 217-19 (3d Cir.

  2002), the Third Circuit endorsed the use of the so-called "extra element" test to

  determine whether the rights asserted in a state law claim are the equivalent of

 these exclusive rights. Under that test, '"if a state cause of action requires an extra

 element, beyond mere copying, preparation of derivative works, performance,

  distribution or display, then the state cause of action is qualitatively different from,

 and not subsumed within, a copyright infringement claim and federal law will not



 3
   The Magistrate Judge also observed that "Plaintiff appears to (rightly) concede
 that an allegation [i.e., a claim] premised on the first form of alleged em·ichment
 would be preempted." D.I. 109 at 24. I understand the Magistrate Judge to be
 saying in this sentence that if Plaintiffs unjust enrichment claim had been based
 solely on the first "form" or set of factual allegations, the Magistrate Judge would
 have deemed that claim to be preempted. Since Plaintiffs unjust enrichment claim
 was not based solely on the first "form," this dictum is of no moment and I will not
 adopt it.
                                             8
Case 1:19-cv-01337-CFC-CJB Document 126 Filed 08/25/20 Page 9 of 10 PageID #: 5648




 preempt the state action.'" Id. at 217 (citing Data Gen. Corp. v. Grumman Sys.

 Support Corp., 36 F.3d 1147, 1164 (1st Cir. 1994), abrogated on other grounds by

 Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154 (2010)).

       In this case, Defendants never identified, let alone discussed, in their

 briefing on their motion the elements of the claims they sought to dismiss. That

 failure by itself justifies denial of Defendants' motion to the extent it is based on

 the argument that the claims are preempted by§ 30l(a).

       NOW THEREFORE, in Wilmington on this 25th day of August in 2020, IT

 IS HEREBY ORDERED that:

    1. Defendants' objection (D.I. 110) is SUSTAINED IN PART AND

       OVERRULED IN PART.

    2. The Magistrate's Report and Recommendation (D.I. 109) is ADOPTED IN

       PART AND REJECTED IN PART:

              a. The Report and Recommendation is ADOPTED insofar as it

                 recommends that the Court grant in part and deny in part

                 Defendants' motion to dismiss; and

              b. The Report and Recommendation is REJECTED insofar as it states

                 that (1) preemption under 17 U.S.C. § 301(a) necessarily

                 contemplates that there is a claim for copyright infringement in the

                 case; (2) to the extent Count IX was not abandoned, it is preempted


                                            9
Case 1:19-cv-01337-CFC-CJB Document 126 Filed 08/25/20 Page 10 of 10 PageID #: 5649




                 under§ 301(a); and (3) a claim premised on the "first form of

                 alleged enrichment" in Count XIV would be preempted.

     3. Defendants' Motion to Dismiss (D.I. 15) is GRANTED IN PART AND

        DENIED IN PART:

              a. The motion is GRANTED insofar as it seeks dismissal of Counts

                 VI and IX; and

              b. The motion is DENIED insofar as it seeks dismissal of Counts III,

                 IV, V, VII, VIII, X, and XIV.

     4. Count VI of the Complaint is DISMISSED WITHOUT PREJUDICE.

     5. Count IX of the Complaint is DISMISSED WITH PREJUDICE.




                                         10
